Barber, Judge,
delivered the opinion of the court:
This case involves the classification and consequent liability for duty of knitting machines, which it is agreed are operated by hand *430power and perform the ordinary operations of knitting in the manufacture of knitted articles and fabrics.
, The machines were assessed for duty under paragraph 199 of the tariff act of 1909 as articles composed wholly or in part of metal, and are claimed by the importer, the appellant here, to be dutiable at a lower rate as “machine tools” under paragraph 197 of the same act.
This case presents no question of commercial designation, and it is conceded that unless it is held that the term “machine tools” may include those operated by hand power there was no error below.
It seems unnecessary to say more in the disposition of this case than that it is ruled by Sears, Roebuck & Co. v. United States (2 Ct. Cust. Appls., 329; T. D. 32055) and Khauth, Nachod & Kuhne (3 Ct. Cust. Appls., 435; T. D. 33003), in which latter case opinion is handed down contemporaneously herewith.
Upon the authority of these two cases the judgment of the Board of General Appraisers is affirmed.